



--------------------------------------------------------------------------------



Exhibit 10.2
SECURITY AGREEMENT
By
ACAS FUNDING I, LLC
as Borrower
and
BANK OF AMERICA, N.A.,
as Administrative Agent on behalf of the Secured Parties
______________________
Dated as of June 27, 2014





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 
 
 
Page


 
 
 
PREAMBLE
1


RECITALS
1


AGREEMENT
2


 
ARTICLE I
 
 
 
 
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1.
DEFINITIONS
4


SECTION 1.2.
INTERPRETATION
6


SECTION 1.3.
RESOLUTION OF DRAFTING AMBIGUITIES
6


 
 
 
 
ARTICLE II
 
 
 
 
 
GRANT OF SECURITY AND OBLIGATIONS
 
SECTION 2.1.
GRANT OF SECURITY INTEREST
6


SECTION 2.2.
FILINGS
7


 
 
 
 
ARTICLE III
 
 
 
 
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
 
 
 
 
SECTION 3.1.
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST
8


SECTION 3.2.
OTHER ACTIONS
8


SECTION 3.3.
SUPPLEMENTS; FURTHER ASSURANCES
9


 
 
 
 
ARTICLE IV
 
 
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
SECTION 4.1.
TITLE
10


SECTION 4.2.
VALIDITY OF SECURITY INTEREST
10


SECTION 4.3.
DEFENSE OF CLAIMS; TRANSFERABILITY OF COLLATERAL
10


SECTION 4.4.
OTHER FINANCING STATEMENTS
11


SECTION 4.5.
CONSENTS, ETC.
11


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------

-2-

 
ARTICLE V
 
 
 
 
 
TRANSFERS
 
SECTION 5.1.
TRANSFERS OF COLLATERAL
11


 
 
 
 
ARTICLE VI
 
 
 
 
 
REMEDIES
 
SECTION 6.1.
REMEDIES
12


SECTION 6.2.
NOTICE OF SALE
15


SECTION 6.3.
WAIVER OF NOTICE AND CLAIMS
15


SECTION 6.4.
NO WAIVER; CUMULATIVE REMEDIES
16


SECTION 6.5.
FIRST LOOK BIDDER
16


 
 
 
 
ARTICLE VII
 
 
 
 
 
APPLICATION OF PROCEEDS
 
SECTION 7.1.
APPLICATION OF PROCEEDS
16


 
 
 
 
ARTICLE VIII
 
 
 
 
 
MISCELLANEOUS
 
SECTION 8.1.
CONCERNING ADMINISTRATIVE AGENT
17


SECTION 8.2.
ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT
18


SECTION 8.3.
CONTINUING SECURITY INTEREST; ASSIGNMENT
18


SECTION 8.4.
TERMINATION; RELEASE
19


SECTION 8.5.
MODIFICATION IN WRITING
19


SECTION 8.6.
NOTICES
19


SECTION 8.7.
SUFFICIENCY OF REMEDIES; GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE OF
PROCESS; WAIVER OF JURY TRIAL; NON-RECOURSE OBLIGATIONS; NO PETITION
19


SECTION 8.8.
SEVERABILITY OF PROVISIONS
20


SECTION 8.9.
EXECUTION IN COUNTERPARTS
20


SECTION 8.10.
NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
20


SECTION 8.11.
NO CLAIMS AGAINST ADMINISTRATIVE AGENT
20


SECTION 8.12.
NO RELEASE
20


SECTION 8.13.
ADMINISTRATIVE AGENT.
21













--------------------------------------------------------------------------------

-3-

SECURITY AGREEMENT
This SECURITY AGREEMENT dated as of June 27, 2014 (as may be amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by ACAS Funding I, LLC, a
Delaware limited liability company (the “Borrower” or the “Pledgor”), as
pledgor, assignor and debtor, in favor of BANK OF AMERICA, N.A., in its capacity
as administrative agent pursuant to the Credit Agreement (as hereinafter
defined), as pledgee, assignee and secured party (in such capacities and
together with any successors in such capacities, the “Administrative Agent”).
R E C I T A L S :
A.    The Borrower, the Administrative Agent, and the Lenders have, in
connection with the execution and delivery of this Agreement and the Collateral
Administration Agreement (defined below), entered into that certain credit
agreement, dated as of even date herewith (as may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; which term shall also include and refer to any increase in the
amount of indebtedness under the Credit Agreement).
B.    The Borrower, the Administrative Agent and Deutsche Bank AG (the
“Collateral Administrator”), have, in connection with the execution and delivery
of this Agreement and the Credit Agreement, entered into that certain collateral
administration agreement, dated as of even date herewith (as may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Collateral Administration Agreement”).
C.    This Agreement is given by the Pledgor in favor of the Administrative
Agent for the benefit of the Secured Parties to secure the payment and
performance of all of the Obligations.
D.    It is a condition to the obligations of the Lenders to make Loans under
the Credit Agreement that the Pledgor execute and deliver the applicable Loan
Documents, including this Agreement.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor and the Administrative Agent hereby agree as follows:






--------------------------------------------------------------------------------

-4-

ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1.    Definitions.
(a)    Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:
“Accounts”; “Bank”; “Chattel Paper”; “Deposit Account”; “Documents” “Entitlement
Order”; “Financial Asset”; “General Intangibles”; “Investment Property”;
“Letter-of-Credit Rights”; “Money”; “Payment Intangibles”; “Proceeds”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement” and “Supporting Obligations”.
(b)    The following terms shall have the following meanings:
“Account Control Agreement” shall mean an agreement substantially in the form
attached to the Collateral Administration Agreement establishing the
Administrative Agent’s Control with respect to any Securities Account or such
other form as reasonably acceptable to the Administrative Agent.
“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
“Collateral” shall have the meaning assigned to such term in Section 2.1.
“Collateral Account” shall mean the Account established and designated as such
under the Collateral Administration Agreement
“Collateral Administration Agreement” shall have the meaning assigned to such
term in Recital B.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a Lien or security interest in such real
or personal property.
“Continuing Event of Default” shall mean any Event of Default as defined in the
Credit Agreement that has occurred and is continuing and has not been waived or
cured in accordance with the provisions of the Credit Agreement. For the
avoidance of doubt, any Event of Default not waived or cured prior to the
exercise by the Administrative Agent of remedies






--------------------------------------------------------------------------------

-5-

under Section 8.02(b) of the Credit Agreement shall be a Continuing Event of
Default notwithstanding any subsequent cure.
“Contracts” shall mean, collectively, with respect to the Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between the Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Control” shall mean “control,” as such term is defined in Section 8‑106 of the
UCC.
“Credit Agreement” shall have the meaning assigned to such term in Recital A.
“Distributions” shall mean, collectively, with respect to the Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Collateral Assets, from time to
time received, receivable or otherwise distributed to the Pledgor in respect of
or in exchange for any or all of the Collateral.
“Excluded Property” shall mean (i) any lease, permit, license, property right,
contract, agreement or other document to which the Pledgor is a party or any of
its rights or interests thereunder if and for so long as the grant of such
security interest shall constitute or result in (a) the abandonment,
invalidation or unenforceability of any right, title or interest of the Pledgor
therein or (b) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408, or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable requirements of any Laws or
principles of equity), provided, however, that such security interest shall
attach immediately and automatically at such time as the condition causing such
abandonment, invalidation or unenforceability shall be remedied and, to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, or agreement that does not result in any of the consequences
specified in (a) or (b), including any Proceeds of such lease, license,
contract, or agreement and (ii) any asset to the extent that any requirement of
applicable Laws prohibits the creation of a Lien thereon or requires the consent
of any Governmental Authority that is not possible to obtain.
“First Look Bidder” shall have the meaning assigned to such term in Section 6.5.
“Instruments” shall mean, collectively, with respect to the Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Pledgor” shall have the meaning assigned to such term in the Preamble.






--------------------------------------------------------------------------------

-6-

“Secured Parties” shall mean the Lenders and the Administrative Agent.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Lenders’ security interest in any item or portion
of the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.
SECTION 1.2.    Interpretation. The rules of interpretation specified in the
Credit Agreement (including Section 1.02 thereof) shall be applicable to this
Agreement.
SECTION 1.3.    Resolution of Drafting Ambiguities. The Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that, to the maximum extent permitted by
applicable law, any rule of construction to the effect that ambiguities are to
be resolved against the drafting party (i.e., the Administrative Agent) shall
not be employed in the interpretation hereof.
ARTICLE II

GRANT OF SECURITY AND OBLIGATIONS
SECTION 2.1.    Grant of Security Interest. As collateral security for the
payment and performance in full of all the Obligations, the Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a Lien on and security interest in all of the right, title and interest
of the Pledgor in, to and under all property of the Pledgor and in particular
the following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Collateral”):
(i)    the Collateral Assets;
(ii)    all Instruments;
(iii)    all Investment Property and all Financial Assets;
(iv)    all General Intangibles, including, without limitation, all Payment
Intangibles;
(v)    all Money and all Deposit Accounts;






--------------------------------------------------------------------------------

-7-

(vi)    all Chattel Paper;
(vii)    all Letter-of-Credit Rights
(viii)    all Documents;
(ix)    all Supporting Obligations;
(x)    all books and Records relating to the Collateral;
(xi)    all Accounts;
(xii)
all rights arising under the Investment Advisory Agreement and the Sale
Agreement;

(xiii)
all Cash and Cash Equivalents (a) held in, or expressly required to be deposited
into, the Collateral Account pursuant to the terms of the Collateral
Administration Agreement, or (b) received by the Administrative Agent or any
Lender as a result of the exercise of remedies in accordance with the Loan
Documents in respect of the Collateral Assets; provided that Cash and Cash
Equivalents that would otherwise constitute Collateral pursuant to this clause
(xiii) shall cease to be Collateral immediately and automatically upon their
release from the Collateral Account pursuant to the terms of the Collateral
Administration Agreement; and

(xiv)
to the extent not covered by clauses (i) through (xiii) of this sentence, all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to the Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding the foregoing, the Lien and security interest created by this
Agreement shall not extend to, and the term “Collateral” shall not include, and
the component definitions thereof shall not include, any Excluded Property. Any
Collateral Asset and related Collateral shall cease to be Collateral immediately
and automatically upon its sale or transfer pursuant to and in compliance with
the terms and conditions of the Loan Documents.








--------------------------------------------------------------------------------

-8-

SECTION 2.2.    Filings. (a) The Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Collateral, including whether the Pledgor is an organization,
the type of organization and any organizational identification number issued to
the Pledgor. The Pledgor agrees to provide all information described in the
immediately preceding sentence to the Administrative Agent promptly upon
reasonable request by the Administrative Agent.
(b)    The Pledgor hereby ratifies its authorization for the Administrative
Agent to file in any relevant jurisdiction any financing statements relating to
the Collateral if filed prior to the date hereof; provided that, if the
transactions contemplated by the Loan Documents are not consummated, the
Administrative Agent shall file, at its own expense, such termination statements
within one (1) Business Day as are necessary to terminate any such financing
statements so filed.
ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
SECTION 3.1.    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. The Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Administrative Agent in respect of the
Collateral have been delivered to the Administrative Agent in completed and, to
the extent necessary or appropriate, duly executed form for filing in each
relevant governmental, municipal or other office. The Pledgor agrees that at its
sole cost and expense, the Pledgor (to the extent it is in the Pledgor’s control
or in the control of the Pledgor’s Affiliate) will maintain the security
interest created by this Agreement in the Collateral as a perfected first
priority security interest for so long as the Credit Agreement is in effect
subject only to Permitted Liens and until the irrevocable repayment,
satisfaction and discharge in full of all Obligations (other than contingent
obligations, provided however, that if the Administrative Agent notifies the
Pledgor that a contingent claim is reasonably likely to be asserted, then the
Pledgor shall maintain the security interest until such time as the
Administrative Agent confirms that such contingent claim has been withdrawn,
resolved or paid, such confirmation not to be unreasonably withheld or delayed).
SECTION 3.2.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, the
Pledgor represents and warrants as follows and agrees, in each case at the
Pledgor’s own expense, to take the following actions with respect to the
following Collateral:






--------------------------------------------------------------------------------

-9-

(a)    Instruments. If any amount then payable under or in connection with any
of the Collateral shall be evidenced by any Instrument with a value in excess of
$100,000 individually or in the aggregate, the Pledgor shall promptly endorse,
assign and deliver the same to the Collateral Administrator pursuant to the
Collateral Administration Agreement.
(b)    Securities Accounts. (1) As of the date hereof, the Pledgor has no
Securities Accounts other than the Collateral Account. The Administrative Agent,
so long as this Agreement is in effect, has a first priority security interest
in the Collateral Account subject only to Permitted Liens, which security
interest is perfected by Control. The Pledgor shall not hereafter establish and
maintain any Securities Account with any Securities Intermediary without the
written consent of the Administrative Agent. The Pledgor shall accept any cash
and Investment Property in trust for the benefit of the Administrative Agent and
deposit any and all cash and Investment Property received by it into the
Collateral Account pursuant to the Collateral Administration Agreement. The
Administrative Agent agrees with the Pledgor that the Administrative Agent shall
not give any Entitlement Orders or instructions or directions to any Securities
Intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. The Pledgor shall not grant Control over any
cash or Investment Property to any Person other than the Administrative Agent;
provided that nothing contained in this Section 3.2(b) shall release or relieve
any Securities Intermediary of its duties and obligations to the Pledgor or any
other Person under any Account Control Agreement or under applicable
requirements of any Laws.
(ii)     As between the Administrative Agent and the Pledgor, the Pledgor shall
bear the investment risk with respect to the Investment Property, and the risk
of loss of, damage to, or the destruction of the Investment Property, whether in
the possession of, or maintained as a Security Entitlement or deposit by, or
subject to the Control of, the Administrative Agent, a Securities Intermediary,
the Pledgor or any other Person, so long as such loss, damage or destruction
does not result from the gross negligence or willful misconduct of the
Administrative Agent.
SECTION 3.3.    Supplements; Further Assurances. The Pledgor shall at its sole
expense take such further actions, and execute and/or deliver to the
Administrative Agent such additional financing statements, amendments,
assignments, agreements, notices, supplements, powers and instruments, lists,
schedules, descriptions and designations of Collateral, invoices, confirmatory
assignments, additional security agreements, conveyances, transfer endorsements,
certificates, reports and other assurances or instruments as the Administrative
Agent may in its reasonable judgment deem necessary or desirable in order to
create, perfect, preserve and protect the security interest in the Collateral or
any part thereof as provided herein and the rights and interests granted to the
Administrative Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Administrative Agent’s security interest in the Collateral or permit the
Administrative Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Collateral, including the filing of financing
statements, continuation statements,






--------------------------------------------------------------------------------

-10-

amendments thereto and assignments thereof and other documents (including this
Agreement) under the Uniform Commercial Code (or other similar Laws) in any
applicable jurisdiction with respect to the security interest created hereby and
the execution and delivery of any Account Control Agreement, all in form
reasonably satisfactory to the Administrative Agent and in such offices wherever
required by Law to perfect, continue and maintain the validity, enforceability
and priority of the security interest in the Collateral as provided herein and
to preserve the other rights and interests granted to the Administrative Agent
hereunder, as against third parties, with respect to the Collateral. The Pledgor
shall file and shall pay the reasonable costs of, or incidental to, any
recording or filing of any financing or continuation statements concerning the
Collateral.
If an Event of Default has occurred and is continuing, the Administrative Agent
may institute and maintain, in its own name or in the name of the Pledgor, such
suits and proceedings as the Administrative Agent may be advised by counsel
shall be necessary or expedient to prevent any impairment of the security
interest in or the perfection thereof in the Collateral. All of the foregoing
shall be at the sole cost and expense of the Pledgor.
ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS
The Pledgor represents, warrants and covenants as follows:
SECTION 4.1.    Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement, the Pledgor owns and has rights and, as to Collateral acquired by it
from time to time after the date hereof, will own and have rights in each item
of Collateral pledged by it hereunder, free and clear of any and all Liens or
claims of others, other than Permitted Liens.
SECTION 4.2.    Validity of Security Interest.
(a)    The security interest in and Lien on the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties hereunder
constitutes (i) a legal and valid security interest in all the Collateral
securing the payment and performance of the Obligations subject to bankruptcy,
insolvency and similar Laws affecting the enforceability of creditors’ rights
generally and to general principles of equity, and (ii) a perfected first
priority security interest in all of the Collateral (to the extent such security
interest can be perfected pursuant to Article 9 of the UCC) subject only to
Permitted Liens. The security interest and Lien granted to the Administrative
Agent for the benefit of the Secured Parties pursuant to this Agreement in and
on the Collateral will at all times constitute a perfected first priority,
continuing security interest therein, prior to all other Liens on the Collateral
subject only to Permitted Liens.






--------------------------------------------------------------------------------

-11-

(b)    With respect to each Collateral Asset, the pledge hereunder to the
Administrative Agent for the benefit of the Secured Parties is permitted under
the underlying documentation governing or relating to such Collateral Asset and
creates a valid security interest that would be respected under the Law of each
relevant jurisdiction.
SECTION 4.3.    Defense of Claims; Transferability of Collateral. Subject to
Section 6.04 of the Credit Agreement, the Pledgor shall, at its own cost and
expense, defend title to the Collateral pledged by it hereunder and the security
interest therein and Lien thereon granted to the Administrative Agent and the
priority thereof against all claims and demands of all Persons at any time
claiming any interest therein adverse to the Administrative Agent or any other
Lender other than Permitted Liens. As of the date hereof, there is no agreement,
order, judgment or decree, and the Pledgor shall not enter into any agreement or
take any other action, that would restrict the transferability of any of the
Collateral or otherwise impair or conflict with the Pledgor’s obligations or the
rights of the Administrative Agent hereunder. Upon delivery of any Collateral as
provided in the Collateral Administration Agreement, the Borrower will have
received all consents and approvals required by the terms of any item of
Collateral for the transfer to the Collateral Administrator of the Borrower’s
interest and rights in the Collateral hereunder and any exercise of the
Administrative Agent’s rights and remedies hereunder.
SECTION 4.4.    Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the Law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement. The Pledgor shall not execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the Law of
any jurisdiction) relating to any Collateral, except in favor of the
Administrative Agent pursuant to this Agreement.
SECTION 4.5.    Consents, etc. In the event that after the occurrence of an
Event of Default, the Administrative Agent desires to exercise any remedies,
voting or consensual rights or attorney-in-fact powers set forth in this
Agreement and determines it necessary to obtain any approvals or consents of any
Governmental Authority or any other Person therefor, then, upon the reasonable
request of the Administrative Agent, the Pledgor agrees to use its reasonable
best efforts to assist and aid the Administrative Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.






--------------------------------------------------------------------------------

-12-

ARTICLE V

TRANSFERS
SECTION 5.1.    Transfers of Collateral. The Pledgor shall not sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Collateral pledged by it hereunder except as expressly permitted by the Credit
Agreement or the Collateral Administration Agreement.
ARTICLE VI

REMEDIES
SECTION 6.1.    Remedies.
(a)    During a Continuing Event of Default, the Administrative Agent may from
time to time exercise in respect of the Collateral, in addition to the other
rights and remedies provided for herein or otherwise available to it, the
following remedies:
(i)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from the Pledgor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon the Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of the Pledgor.
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
the Pledgor, prior to receipt by any such obligor of such instruction, the
Pledgor shall hold all amounts received pursuant thereto in trust for the
benefit of the Administrative Agent and shall promptly (but in no event later
than three (3) Business Days after receipt thereof) pay such amounts to the
Administrative Agent.
(iii)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of the Pledgor constituting
Collateral for application to the Obligations as provided in Article VII.
(iv)    Retain and apply the Distributions to the Obligations as provided in
Article VII.






--------------------------------------------------------------------------------

-13-

(v)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral.
(vi)    Sell, assign, give option or options to purchase or otherwise dispose of
Collateral as provided in Section 6.1(b)
(vii)    Exercise all the rights and remedies of a secured party on default
under the UCC.
(b)    Sales of Collateral.
(i)    Subject to Section 6.5, but without otherwise limiting the rights and
remedies of a secured party on default under the UCC, during a Continuing Event
of Default, Administrative Agent may in its sole discretion, without demand of
performance or other demand, presentment, protest, advertisement or notice
(except as specified in Section 6.2), in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, assign, give option or options to purchase or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing). To the fullest extent permitted by applicable Laws,
the Administrative Agent or any other Lender or any of their respective
Affiliates may be the purchaser, licensee, assignee or recipient of the
Collateral or any part thereof at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Obligations owed to such Person as a credit on account
of the purchase price of the Collateral or any part thereof payable by such
Person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of the Pledgor, and the Pledgor hereby waives, to
the fullest extent permitted by Law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of Law or statute now existing or hereafter enacted. The Administrative Agent
shall not be obligated to make any sale of the Collateral or any part thereof
regardless of notice of sale having been given; provided, that the
Administrative Agent shall sell Collateral to the First Look Bidder if the
requirements of Section 6.5 are satisfied. The Administrative Agent and each
Lender shall have the right to advise any potential bidder of the existence or
potential existence of a First Look Bidder with respect to such sale. The
Administrative Agent may adjourn any such sale, whether public or private, or
cause the same to be adjourned from time to time by announcement prior to or at
the time and place fixed therefor, and such sale may, without further notice or
publication, be made at the time and place to which it was so adjourned. The
Administrative Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by Law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of the Pledgor, which right or equity of redemption is
hereby waived or released.
(ii)    The Pledgor recognizes that, by reason of certain prohibitions contained
in Law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral under Section 6.1, to






--------------------------------------------------------------------------------

-14-

limit purchasers to those who meet the requirements of such Governmental
Authority. The Pledgor acknowledges that any such sales may be at prices and on
terms less favorable to the Administrative Agent than those obtainable through a
public sale without such restrictions, and, notwithstanding such circumstances,
agrees that any such restricted sale shall be deemed to have been made in a
commercially reasonable manner and that, except as may be required by applicable
Laws, the Administrative Agent shall have no obligation to engage in public
sales.
(iii)    The Pledgor shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Collateral pursuant to this Section 6.1 valid and binding
and in compliance with any and all other requirements of applicable Laws.
(iv)    The Pledgor further agrees that a breach of any of the covenants
contained in this Section 6.1(b) will cause irreparable injury to the
Administrative Agent and the other Lenders, that the Administrative Agent and
the other Lenders have no adequate remedy at law in respect of such breach and,
as a consequence, that, to the maximum extent permitted by applicable Law, each
and every covenant contained in this Section 6.1(b) shall be specifically
enforceable against the Pledgor, and, to the maximum extent permitted by
applicable Law, the Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing or a defense
that payment has been made in full.
(v)    Section 9‑610 of the UCC states that in certain circumstances the
Administrative Agent is able to purchase certain Collateral only if the
Collateral is sold at a public sale. The Administrative Agent has advised the
Borrower that SEC staff personnel have issued various No Action Letters
describing procedures which, in the view of the SEC staff, permit a foreclosure
sale of securities to occur in a manner that is public for purposes of Article 9
of the UCC, yet not public for purposes of Section 4(2) of the Securities Act.
The UCC permits the Borrower to agree on the standards for determining whether
the Lender has complied with its obligations under Article 9 of the Code.
Pursuant to the UCC, the Borrower hereby specifically agrees (x) that it shall
not raise any objection to the Administrative Agent’s purchase of the Collateral
(through bidding on the obligations or otherwise) and (y) that a foreclosure
sale conducted in conformity with the principles set forth in the No Action
Letters promulgated by the SEC staff (1) shall be considered to be a “public”
sale for purposes of the UCC, (2) shall be considered commercially reasonable
notwithstanding that the Administrative Agent has not registered or sought to
register the Collateral under the Securities Act, even if the Borrower agrees to
pay all costs of the registration process, and (3) shall be considered to be
commercially reasonable notwithstanding that the Administrative Agent purchases
the Collateral at such a sale.
(vi)    The Borrower agrees that the Administrative Agent shall not have any
general duty or obligation to make any effort to obtain or pay any particular
price for any Collateral sold by the Administrative Agent pursuant to this
Agreement. Subject to Section 6.5, the Administrative Agent may, in its sole
discretion, among other things, accept the first bid received, or decide to
approach or not to approach any potential purchasers. Subject to Section 6.5,
the Borrower hereby agrees that the Administrative Agent shall have the right to
conduct,






--------------------------------------------------------------------------------

-15-

and shall not incur any liability as a result of, the sale of any Collateral, or
any part thereof, at any sale conducted in a commercially reasonable manner, it
being agreed by the parties hereto that some or all of the Collateral is or may
be of one or more types that threaten to decline speedily in value. Without in
any way limiting the Lender’s right to conduct a foreclosure sale in any manner
which is considered commercially reasonable, the Borrower hereby agrees that any
foreclosure sale conducted in accordance with the following provisions shall be
considered a commercially reasonable sale, and the Borrower hereby irrevocably
waives any right to contest any such sale conducted in accordance with the
following provisions:
(1)    the Lender conducts such foreclosure sale in the State of New York;
(2)    such foreclosure sale is conducted in accordance with the Laws of the
State of New York; and
(3)    not more than thirty days before, and not less than three Business Days
in advance of such foreclosure sale, the Administrative Agent notifies the
Borrower at the address set forth in the Credit Agreement of the place of such
foreclosure sale and time on or after which such foreclosure sale will occur.
SECTION 6.2.    Notice of Sale. The Pledgor acknowledges and agrees (without
limiting Section 6.1(b)(vi)) that, to the extent notice of sale or other
disposition of the Collateral or any part thereof shall be required by Law,
three Business Days prior notice to the Pledgor of (i) the place of any public
sale or private sale or other intended disposition is to take place and (ii) the
time on or after which such public sale, private sale or other intended
disposition is intended to occur shall be commercially reasonable notification
of such matters. No notice need be given to the Pledgor if (a) it has signed,
during a Continuing Event of Default, a statement renouncing or modifying any
right to notice of sale or other intended disposition or (b) a First Look Bidder
has failed to pay in full in accordance with Section 6.5(b).
SECTION 6.3.    Waiver of Notice and Claims. The Pledgor hereby waives, to the
fullest extent permitted by applicable Laws, notice of judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which the Pledgor would otherwise have under Law,
and the Pledgor hereby further waives, to the fullest extent permitted by
applicable Laws: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder, (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable Law and
(iv) any claims against the Administrative Agent arising out of the exercise by
the Administrative Agent of any of its rights hereunder (except for any claims,
damages and demands it may have against the Administrative Agent arising from
the willful misconduct or gross negligence of the Administrative Agent),
including by reason of the fact that the price at which the Collateral or any
part thereof may have been sold, assigned or licensed at such a private sale was
less than the price which might have been obtained at a public sale, even if






--------------------------------------------------------------------------------

-16-

(subject to Section 6.5) the Administrative Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.
The Administrative Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article VI in the absence of gross negligence or
willful misconduct on the part of the Administrative Agent. Any sale of, or the
grant of options to purchase, or any other realization upon, any Collateral
shall operate to divest all right, title, interest, claim and demand, either at
Law or in equity, of the Pledgor therein and thereto, and shall be a perpetual
bar both at Law and in equity against the Pledgor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under the Pledgor.
SECTION 6.4.    No Waiver; Cumulative Remedies.
(a)    No failure on the part of the Administrative Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Administrative Agent
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by Law or
otherwise available.
SECTION 6.5.    First Look Bidder.
(a)    Notwithstanding anything to the contrary contained herein or any other
Loan Document or any right or remedy of the Administrative Agent thereunder,
prior to the sale of any Collateral by the Administrative Agent in connection
with its exercise of remedies during a Continuing Event of Default, and no later
than 2 Business Days following the Administrative Agent’s advance notice to the
Pledgor of such sale, the Pledgor or one or more funds managed by the Investment
Adviser or an Affiliate of the Investment Adviser Parent may arrange for an
Approved Dealer acting on behalf of any of the foregoing (such dealer or
financial institution, a “First Look Bidder”) to submit a bid for such
Collateral (in whole, and not in part). The Collateral will be sold to the First
Look Bidder if its bid is at least equal to the aggregate amount of all
principal, interest, Makewhole Fees, indemnities and other amounts payable to
the Lenders in respect of the Loan Documents.
(b)    If a First Look Bidder fails with respect to any Collateral to pay such
price in full in accordance with settlement that is normal and customary for
such Collateral, the Administrative Agent may exercise any other remedies in
this Article VI without further solicitation of bids from any First Look Bidder.






--------------------------------------------------------------------------------

-17-

ARTICLE VII

APPLICATION OF PROCEEDS
SECTION 7.1.    Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with Section 8.03 of the Credit Agreement.
ARTICLE VIII

MISCELLANEOUS
SECTION 8.1.    Concerning Administrative Agent.
(a)    The Administrative Agent has been appointed as Administrative Agent
pursuant to the Credit Agreement. The actions of the Administrative Agent
hereunder are subject to the provisions of the Credit Agreement. The
Administrative Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Administrative Agent may employ agents and attorneys-in-fact in connection
herewith and shall not be liable for the negligence or misconduct of any such
agents or attorneys-in-fact selected by it in good faith. The Administrative
Agent may resign and a successor Administrative Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Administrative Agent by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent under
this Agreement, and the retiring Administrative Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was the Administrative Agent.
(b)    Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if such Collateral is accorded
treatment substantially equivalent to that which the Administrative Agent, in
its individual capacity, accords its own property consisting of similar
instruments or interests, it being understood that neither the Administrative
Agent nor any of the Lenders shall have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or






--------------------------------------------------------------------------------

-18-

other matters relating to any Collateral, whether or not the Administrative
Agent or any other Lender has or is deemed to have knowledge of such matters or
(ii) taking any necessary steps to preserve rights against any Person with
respect to any Collateral.
(c)    The Administrative Agent shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and, with respect to all matters pertaining
to this Agreement and its duties hereunder, upon advice of counsel selected by
it.
SECTION 8.2.    Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If the Pledgor shall fail to perform any covenants contained
in this Agreement (including the Pledgor’s covenants to (i) pay and discharge
any tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets and all lawful claims which, if unpaid, would by law
become a Lien upon its property, (ii) discharge Liens or (iii) pay or perform
any obligations of the Pledgor under any Collateral) or if any representation or
warranty on the part of the Pledgor contained herein shall be breached, the
Administrative Agent may (but shall not be obligated to) do the same or cause it
to be done or remedy any such breach, and may expend funds in a commercially
reasonable manner for such purpose; provided, however, that the Administrative
Agent shall in no event be bound to inquire into the validity of any tax, Lien,
imposition or other obligation which the Pledgor fails to pay or perform. Any
and all amounts so expended by the Administrative Agent shall be paid by the
Pledgor in accordance with the provisions of Section 10.04 of the Credit
Agreement. Neither the provisions of this Section 8.2 nor any action taken by
the Administrative Agent pursuant to the provisions of this Section 8.2 shall
prevent any such failure to observe any covenant contained in this Agreement nor
any breach of representation or warranty from constituting an Event of Default.
The Pledgor hereby appoints the Administrative Agent (effective during a
Continuing Event of Default) its attorney-in-fact, with full power and authority
in the place and stead of the Pledgor and in the name of the Pledgor, or
otherwise, from time to time in the Administrative Agent’s discretion to take
any action and to execute any instrument consistent with the terms of the Credit
Agreement, this Agreement and the other Loan Documents which the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
the Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. The Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.
SECTION 8.3.    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgor, its respective successors and assigns and (ii) inure, together
with the rights and remedies of the Administrative Agent hereunder, to the
benefit of the Administrative Agent and the other Lenders and each of their
respective successors, permitted transferees and permitted assigns. No other
Persons (including any other creditor of the Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the






--------------------------------------------------------------------------------

-19-

foregoing clause (ii), subject to and in compliance with the provisions of the
Credit Agreement, any Lender may assign or otherwise transfer any indebtedness
held by it secured by this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender, herein or otherwise, subject however, to the provisions of the
Credit Agreement. The Pledgor agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the bankruptcy or reorganization of the
Pledgor or otherwise.
SECTION 8.4.    Termination; Release. This Agreement shall terminate upon the
irrevocable repayment, satisfaction and discharge in full of all Obligations
(other than contingent obligations, provided however, that if the Administrative
Agent notifies the Pledgor that a contingent claim is reasonably likely to be
asserted, then the Pledgor shall maintain the security interest until such time
as the Administrative Agent confirms that such contingent claim has been
withdrawn, resolved or paid, such confirmation not to be unreasonably withheld
or delayed). Upon termination of this Agreement, the Collateral shall be
released automatically from the Lien of this Agreement. Upon such release or any
release of Collateral or any part thereof in accordance with the provisions of
the Credit Agreement, the Administrative Agent shall, upon the request and at
the sole cost and expense of the Pledgor, promptly assign, transfer and deliver
to the Pledgor, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Collateral or any part thereof to be
released (in the case of a release) as may be in possession of the
Administrative Agent and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC‑3 termination financing statements or
releases) acknowledging the termination hereof or the release of such
Collateral, as the case may be. In addition, the security interest in the
relevant Collateral created hereby shall be released from time to time in
accordance with Section 6(f) of the Collateral Administration Agreement.
SECTION 8.5.    Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by the Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement. Any amendment,
modification or supplement of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by the Pledgor from the terms
of any provision hereof in each case shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Obligations, no notice to or demand on the Pledgor in any case
shall entitle the Pledgor to any other or further notice or demand in similar or
other circumstances.
SECTION 8.6.    Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to the Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement






--------------------------------------------------------------------------------

-20-

and as to the Administrative Agent, addressed to it at the address set forth in
the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 8.6.
SECTION 8.7.    Sufficiency of Remedies; Governing Law, Consent to Jurisdiction
and Service of Process; Waiver of Jury Trial; Non-Recourse Obligations; No
Petition. Sections 10.04(f), 10.14, 10.15, and 10.20 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.
SECTION 8.8.    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
SECTION 8.9.    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by telecopier
or other electronic imaging means (e.g. “pdf” or “tif”)shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8.10.    No Credit for Payment of Taxes or Imposition. The Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and the Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.
SECTION 8.11.     No Claims Against Administrative Agent. Nothing contained in
this Agreement shall constitute any consent or request by the Administrative
Agent, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving the Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
SECTION 8.12.     No Release. Nothing set forth in this Agreement or any other
Loan Document, nor the exercise by the Administrative Agent of any of the rights
or remedies hereunder, shall relieve the Pledgor from the performance of any
term, covenant, condition or agreement on the Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Lender to perform or observe
any such term, covenant, condition or agreement on the Pledgor’s part to be






--------------------------------------------------------------------------------

-21-

so performed or observed or shall impose any liability on the Administrative
Agent or any other Lender for any act or omission on the part of the Pledgor
relating thereto or for any breach of any representation or warranty on the part
of the Pledgor contained in this Agreement, the Credit Agreement or the other
Loan Documents, or under or in respect of the Collateral or made in connection
herewith or therewith. Anything herein to the contrary notwithstanding, neither
the Administrative Agent nor any other Lender shall have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Lender be obligated to perform any of the obligations or duties of the
Pledgor thereunder or to take any action to collect or enforce any such
contract, agreement or other document included in the Collateral hereunder. The
obligations of the Pledgor contained in this Section 8.12 shall survive the
termination hereof and the discharge of the Pledgor’s other obligations under
this Agreement, the Credit Agreement and the other Loan Documents.
SECTION 8.13.    Administrative Agent. It is agreed that the Administrative
Agent is entering into this Agreement in its capacity as Administrative Agent
under the Credit Agreement, and the provisions of Article IX of the Credit
Agreement applicable to the Administrative Agent thereunder shall also apply to
the Administrative Agent hereunder.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
ACAS FUNDING I, LLC,
as Pledgor
By: American Capital Leveraged Finance Management, LLC, its designated manager




By: /s/ Samuel A. Flax__________________
Name: Samuel A. Flax
Title: Executive Vice President and Secretary


BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Allen D. Shifflet_________________
Name: Allen D. Shifflet
Title: Managing Director






